Citation Nr: 1529412	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  14-02 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include osteoarthritis.

2.  Entitlement to service connection for a left knee disorder, to include osteoarthritis.

3.  Entitlement to a rating in excess of 10 percent for shin splints of the right lower extremity.  

4.  Entitlement to a rating in excess of 10 percent for shin splints of the left lower extremity.  


ATTORNEY FOR THE BOARD

A. Lindio, Counsel

INTRODUCTION

The Veteran served on active duty from April 1984 to August 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines.  

In a December 2013 rating decision, the RO granted a 10 percent disability rating for shin splints of each lower extremity, effective May 26, 2011.  However, inasmuch as higher ratings are available for shin splints, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has now characterized the appeal as set forth on the title page.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

Following the December 2013 statement of the case, the RO has associated additional VA medical records with the claims file.  Although such records include complaints of shin splint pain, such evidence is duplicative of previously considered evidence regarding the Veteran's complaints already considered by the RO.  This evidence thus has no bearing on the disposition of this matter, the evidence does not constitute additional, relevant evidence, and a remand for RO consideration of the evidence is unnecessary.  See 38 C.F.R. §§ 19.37, 20.1304.  To the extent that such evidence addresses the service connection for the bilateral knee claims, as the Board is remanding those issues for additional development, the Veteran is not prejudiced by its consideration of these records.

The issue of entitlement to service connection for gingivitis has been raised by the record in a January 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).
 
The issues of entitlement to service connection for right and left knee disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Right lower extremity shin splints are manifested by pain on movement, tenderness, normal muscle strength, normal joint stability, and noncompensable levels of range of motion.  

2. Left lower extremity shin splints are manifested by pain on movement, tenderness, normal muscle strength, normal joint stability, and noncompensable levels of range of motion.  


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for a disability rating in excess of 10 percent for right lower extremity shin splints have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.73, Diagnostic Code 5311 (2014).
 
2.  For the entire appeal period, the criteria for a disability rating in excess of 10 percent for left lower extremity shin splints have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.6, 4.7, 4.73, Diagnostic Code 5311 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded.  Id. at 486.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

In the case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), however, the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a pre-rating June 2011 letter advised the Veteran of the evidence and information necessary to substantiate his increased rating claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  That letter also included notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  
 
Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and VA has complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA has a duty to assist the Veteran in developing his claim, which includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  

Relevant to the duty to assist, the AOJ obtained and considered the Veteran's service treatment records as well as post-service VA and private treatment records.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained, associated with the increased rating claim.  Although the Veteran submitted a January 2014 VA form 21-4142 identifying private medical treatment, he specified that such treatment was in regards to disorders not currently on appeal.  As such, the Veteran is not prejudiced by the failure to obtain those records.  Additionally, while the Board is remanding the service connection claims, in part, for AOJ consideration of the additional VA medical records that have been associated with the claims file since the December 2013 statement of the case, such records are not relevant to the current claim as they are duplicative of previous reports of pain or are otherwise not relevant to the current claim.  Therefore, the Board finds that VA has met its duty to assist the Veteran in obtaining relevant records.

Additionally, the Board finds that adequate information is associated with the claims file to rate the Veteran's claims.  The Veteran last underwent VA examinations, including in December 2012.  The Veteran has not alleged that the examination was inadequate for rating purposes.  Moreover, the Board finds that the examination is adequate in order to evaluate the Veteran's shin splints, as it includes an interview with the Veteran, a review of the record and a full physical examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's rating claims and no further examination is necessary. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II. Shin Splints of the Right and Left Lower Extremities

The Veteran contends that his service-connected shin splints of the bilateral lower extremities are more severe than indicated by the 10 percent disability rating he receives for each extremity.  To the extent that the Veteran may have osteoarthritis of the knees, the Board notes that such a question is addressed in the REMAND portion of this decision, as part of the separate claim for service connection for right and left knee disabilities.  Also, in a July 2012 rating decision, the RO finally determined that the Veteran did not have edema due to the service-connected shin splints.  

A.  Applicable Law

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

However, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App.  55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App.  505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App.  417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  

B.  Factual Background and Analysis

The Veteran is currently rated with 10 percent disability ratings for shin splints of each lower extremity, under Diagnostic Code 5299-5262.  

There are no specific criteria for evaluating "shin splints" under VA's Schedule for Ratings.  See 38 C.F.R., Part 4. Thus, the Veteran's condition must be rated analogously to a disease or injury in which the functions affected, anatomical localization, or symptomatology is similar.  See 38 C.F.R. § 3.317(a)(5).

Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.27.  An unlisted disease, injury, or residual condition is rated by analogy with the first two digits selected from that part of the schedule most closely identifying the part, or system, of the body involved; the last 2 digits will be "99" for all unlisted conditions, in this case 5299 for miscellaneous injury. 

The assignment of a particular diagnostic code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

Disabilities of the musculoskeletal system are based on the inability, due to damage or infection of parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. 38 C.F.R. § 4.40.  As such, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45. DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse. A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant. 38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board notes that the Veteran's has not claimed, and the record has not demonstrated, any complaints of, or treatment for, a disorder or pain regarding either ankle to raise any ankle impairment consideration.

During a July 2011 VA examination, the Veteran reported that he had intermittent shin pain bilaterally, which he treated with Ibuprofen.  The examiner found no evidence of leg shortening, joint abnormality, infection, abnormal gait, standing or walking limitation, genu recurvatum, bone disease signs or malunion of the os calcis or astragalus.  The examiner also noted that the Veteran's X-rays showed a normal tibia and diagnosed the Veteran with "SHIN SPLINTS RESOLVED/ IN REMISSION" and noted pain, but no significant occupational or daily activities effects.

At the time of the July 2011 VA examination, the Veteran's shin splints were resolved or in remission, indicating that such disabilities was not symptomatic during that time.  As such, the Veteran's shin splints did not demonstrate more than slight impairment at that time.  

Also, during a December 2012 VA examination, the examiner diagnosed the Veteran with bilateral shin splints.  The Veteran reported shin pain when pounding on his heels and the use of pain relievers as needed.  The Veteran also reported that it was sometimes hard to walk with pain.  The examiner found functional loss of pain on movement bilaterally, especially on walking, running, or jogging.  The examiner also noted tenderness with guarding not the anterior leg, especially on the right side, and knee crepitus.  

As noted above, the rating schedule does not provide a compensable rating under Diagnostic Code 5262 for shin splints. The Board has also considered whether a higher rating may be warranted under an alternative code. 

Under Diagnostic Code 5262, malunion of the tibia and fibula with slight knee or ankle disability warrants a 10 percent rating, with moderate knee or ankle disability warrants a 20 percent rating, and with marked knee or ankle disability warrants a 30 percent rating.  Nonunion of the tibia and fibula with loose motion, requiring a brace warrants a 40 percent rating.  There was no malunion or nonunion of the tibia and fibula noted on the July 2011 X-rays (noted in the December 2012 VA examination) - indeed, those X-rays were of a normal study.  As such, the analogous rating in this case is imprecise.  

Also, other Diagnostic Codes concerning the knee and leg do not appear applicable.  The Veteran has demonstrated full and painless motion of the knees which would not warrant a compensable rating for limitation of flexion or extension (Diagnostic Codes 5260 and 5261).  Furthermore, there is no evidence of genu recurvatum, much less weakness or insecurity in weight bearing (Diagnostic Code 5263), ankylosis (Diagnostic Code 5256), instability or subluxation (Diagnostic Code 5257), or dislocated or semilunar cartilage, muss less symptoms from such a disorder (Diagnostic Codes 5257 and 5258).  

Also, because shin splints do not involve a joint, a rating by analogy to disorders such as arthritis (Diagnostic Code 5003), tendonitis (Diagnostic Code 5024), synovitis (Diagnostic Code 5020) or periositis (Diagnostic Code 5022) would not be appropriate. 

Both the VA examiners have noted the Veteran's reports of pain, and the December 2012 VA examiner determined there was pain on movement and tenderness.  However, the Veteran's right and left lower extremity shin splints do not show limitation of motion of an affected joint over the course of the claim period that would have been compensable based on limitation of motion, although there is definite pain, and mild functional impairment shown. The Veteran's limitation of the use of his legs is primarily due to functional limitation due to pain with repetitive use. The Veteran has symptoms of pain in the shins, particularly when weight bearing for any significant amount of time, or when attempting walk or jog, but no joint is affected.  

The Board thus finds that shin splints may be more appropriately rated pursuant to the criteria under 38 C.F.R. § 4.73 for muscle injury, rather than to the disabilities involving joints pursuant to 38 C.F.R. § 4.71.  The disability is most closely analogous to muscle injury of Muscle Group XI, pursuant to Diagnostic Code 5311.

In determining the severity of the Veteran's muscle injury, the criteria under 38 C.F.R. § 4.56 do not provide a logical basis for rating the Veteran's muscle injury, because his shin splints do not involve a "wound" which is contemplated in 38 C.F.R. § 4.56.  Nevertheless, the Veteran has evidence of a disability, and credible complaints of pain and reported difficulty standing, walking and jogging for prolonged periods due to the disability; thus, he is entitled to the minimum compensable rating. 

In this case, a 10 percent rating, which the Veteran already receives, is possible for moderate muscle injury.  The Board finds that the Veteran's bilateral shin splints are manifested by pain on motion and tenderness to palpation, with noncompensable levels of range of motion, normal strength, and no objective evidence of weakness, instability, or edema.  As such, the Board finds that the Veteran's bilateral shin splints do not result in more than a moderate muscle disability.  Thus, by analogy, the Veteran's shin splints are considered no more than a moderate muscle injury to Muscle Group XI, which warrants a 10 percent rating pursuant to Diagnostic Code 5311.  

However, more than moderate muscle damage is not demonstrated.  See 38 C.F.R. § 4.56.  The evidence of record shows normal muscle strength, and no functional loss, weakened movement, excess fatigability, swelling, deformity, atrophy, instability, or disturbance of locomotion.  At most, the examiner found objective tenderness on examination of the shins.  (December 2012 VA examination).  See 38 C.F.R. § 4.56(d)(4). The Veteran's reports of pain, to include on flare-ups, were considered by the Board in assigning the 10 percent evaluations for moderate disability.

In summary, the evidence supports a compensable rating of 10 percent for each lower extremity, such as the Veteran already receives, but no greater, for the shin splints of each lower extremity.  Even considering the Veteran's disabilities under other possible Diagnostic Codes, more than a 10 percent disability rating is not demonstrated.   

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected disability; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disabilities is not warranted.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating. Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected shin splints.  In this regard, the Board finds that the Veteran's symptomatology associated with each disability is fully addressed by the rating criteria under which such disability is rated.  Specifically, the rating criteria addresses the Veteran's pain, which results in difficulties with propulsion, are contemplated by the rating criteria.  There are no additional symptoms that are not addressed by the rating schedule. Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his  service-connected disabilities. As such, the rating schedule is adequate to evaluate the Veteran's disability picture. Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record. The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id. In this case, the evidence reflects that the Veteran has been employed throughout the course of the appeal.   (February 2014 Department of Navy response to Request for Employment Information, March 2014 Report of Contact).  The Veteran has not since reported that he is no longer employed.  Also, in an April 2014 rating decision, the RO already denied a separately raised claim for a TDIU, which the Veteran has not appealed.  Therefore, the Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, further consideration of such is not necessary.

As the preponderance of the evidence is against the claims, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  Although the Board finds that the Veteran's shin splints would be more accurately rated by analogy under Diagnostic Code 5311, the Board still finds that a disability rating in excess of 10 percent for shin splints of either left lower extremity is denied.  


ORDER

Entitlement to a disability rating in excess of 10 percent for shin splints of the right lower extremity is denied.  

Entitlement to a disability rating in excess of 10 percent for shin splints of the left lower extremity is denied.  


REMAND

The Veteran has claimed that he has osteoarthritis of the knees due to service, from running or jogging in service.  (May 2013 notice of disagreement).  

Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A remand is necessary in order to obtain an adequate VA examination that addresses the Veteran's contentions in light of his documented medical history and the lack of clarity in the evidence of record.

Neither the July 2011 nor the December 2012 VA examiner diagnosed the Veteran with a disorder of either knee.  Also, the evidence of record does not indicate that the Veteran has ever received X-rays of either knee.  Indeed, the December 2012 VA examiner reported that no such X-rays had been reviewed.  

Moreover, although the RO obtained a November 2012 VA medical opinion to address the question of whether the Veteran had degenerative osteoarthritis of the knees due to service, though no such diagnosis was of record prior to the request for that opinion, the examiner provided a confusing opinion.  The examiner unclearly referred to a disability other than the knees in reference to the question of whether arthritis of either knee manifested to a compensable degree within the initial post-service one year presumptive period.  

Furthermore, VA medical records associated with the claims file since the December 2012 statement of the case show that the Veteran has a current diagnosis of degenerative joint disease of the knee (November 2014 VA medical record), but do not indicate whether such a disorder developed due to service.  

Given the confusion of the medical evidence above, the Board finds that a new VA examination is necessary to clarify whether the Veteran currently has a right and/or left knee disorder, to include X-ray clarification of the existence of osteoarthritis, that is etiologically related to service.  

Additionally, the RO associated additional VA medical records relevant to the service connection claims, associated with the VVA record, that is not duplicative of evidence already discussed in the statement of the case.  When evidence is received prior to the transfer of a case to the Board, a supplemental statement of the case must be furnished to the Veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal. 38 C.F.R. § 19.37(a). There is no legal authority for a claimant to waive, or for the AOJ to suspend, this requirement. 38 C.F.R. § 20.1304(c).  As such, the AOJ must prepare a supplemental statement of the case reviewing that evidence. 38 C.F.R. § 19.31(b)(1).

Finally, the AOJ should associate any unassociated VA treatment records with he claims file.  The most recent treatment records are dated in June 2015.  

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should obtain all unassociated VA treatment records from the Manila VA medical center, including those dated from June 2015 to the present.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all records and/or responses received from have been associated with the claims file, obtain a joints VA examination by a VA physician.  The entire claims file, to include a complete copy of the REMAND must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented history and assertions. All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

Following a review of claims files, which includes VA treatment records, the VA medical opinion provider should offer an opinion on the following:

(a) Does the Veteran currently have a RIGHT and/or LEFT knee disorder?  If so, please note the diagnosed disorder(s).

(b)  Is it at least as likely as not that RIGHT and/or LEFT knee disorder developed during or is related to the Veteran's active service?  The examiner should consider the Veteran's reports of having to jog and run in service.

(c)  Is it at least as likely as not that the any currently diagnosed arthritis (if found and diagnosed by X-ray) developed, to a compensable degree, within one year following his discharge from service (i.e., August 2006)?  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

EACH opinion offered should be accompanied by an explanation.  The examiner should consider all relevant evidence of record, to include service treatment records (including the June 21, 1995 service treatment record), VA and private medical records and prior VA examinations and opinions (from July 2011, July 2012, November 2012, and December 2012).

3.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence - to specifically include all the VA medical records associated with the claims file since the statement of the case.   If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
DEBORAH W. SINGLETON  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


